  Case 19-34574-KRH             Doc 161       Filed 10/16/19 Entered 10/16/19 17:21:27                      Desc Main
                                             Document      Page 1 of 7




                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

    In re:                                                                 Case No.
                                      1
              LeClairRyan, PLLC,                                           19-34574-KRH

              Debtor                                                       Chapter
                                                                           7


                                              NOTICE OF MOTION

           PLEASE TAKE NOTICE that Lynn L. Tavenner, Chapter 7 Trustee (the “Trustee”), by
    counsel, has filed the Trustee’s Motion for Entry of a Further Order Extending the Time to File
    Schedules and Statements of Financial Affairs (the “Motion”). A copy of the Motion is being
    served herewith.

           PLEASE TAKE FURTHER NOTICE that your rights may be affected. You should
    read the Motion carefully and discuss them with your attorney, if you have one in this
    Chapter 11 case. (If you do not have an attorney, you may wish to consult one).

            PLEASE TAKE FURTHER NOTICE on September 4, 2019, the Court entered the
    Order Establishing Certain Notice, Case Management and Administrative Procedures [ECF. No.
    38] (the “Case Management Order”), which approved the Notice, Case Management and
    Administrative Procedures attached as Exhibit 1 to the Case Management Order (the “Case
    Management Procedures”). The Case Management Procedures, among other things, prescribe
    the manner in which Objections must be filed and served and set forth when certain hearings will
    be conducted. A copy of the Case Management Order may be obtained for a fee at
    https://ecf.vaeb.uscourts.gov.

           PLEASE TAKE FURTHER NOTICE if you do not want the Court to grant the relief
    requested in the Motion, or if you want the Court to consider your views on the Motion, then, by
    October 23, 2019 (the “Objection Deadline”), you or your attorney must:


    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH       Doc 161     Filed 10/16/19 Entered 10/16/19 17:21:27             Desc Main
                                   Document      Page 2 of 7




       File with the Court, either electronically or at the address shown below, a written response
       to the Motion pursuant to Rule 9013-1(H) of the Local Rules of the United States
       Bankruptcy Court for the Eastern District of Virginia and the Case Management
       Procedures. If you mail your written response to the Court for filing, you must mail it early
       enough so the Court will receive it on or before the Objection Deadline.

       If a response is not properly and timely filed and served, the Court may deem any
       opposition waived, treat the Motion as conceded and enter an appropriate order
       granting the requested relief without further notice or hearing.

       Clerk of the Court
       United States Bankruptcy Court
       701 East Broad Street, Suite 4000
       Richmond, VA 23219

       In accordance with the Case Management Procedures, you must also serve a copy of your
       written Objection on the Core Parties, the 2002 List Parties and any Affected Entity so that
       the Objection is received on or before the Objection Deadline.

       PLEASE TAKE FURTHER NOTICE THAT you should consult the Case Management
 Procedures before filing any written response.

       PLEASE GOVERN YOURSELVES ACCORDINGLY.

                                       Respectfully submitted,

                                       LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: October 16, 2019              By: /s/ David N. Tabakin
  Richmond, Virginia                   Paula S. Beran, Esquire (VSB No. 34679)
                                       PBeran@TB-LawFirm.com
                                       David N. Tabakin, Esquire (VSB No. 82709)
                                       DTabakin@TB-LawFirm.com
                                       Tavenner & Beran, PLC
                                       20 North 8th Street
                                       Richmond, Virginia 23219
                                       Telephone: (804) 783-8300
                                       Telecopier: (804) 783-0178

                                              Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                2
Case 19-34574-KRH            Doc 161      Filed 10/16/19 Entered 10/16/19 17:21:27               Desc Main
                                         Document      Page 3 of 7




                                        CERTIFICATE OF SERVICE

         Pursuant to the Local Rules of this Court, I certify that on this 16th day of October 2019, a
 true copy of the foregoing Notice was sent electronically to:

  Robert B. Van Arsdale, Esquire                        Tyler P. Brown
  Office of the United States Trustee                   Jason William Harbour
  701 East Broad Street, Suite 4304                     Henry Pollard Long, III
  Richmond, Virginia 23219-1885                         Jennifer Ellen Wuebker
  Robert.B.Van.Arsdale@usdoj.gov                        Hunton Andrews Kurth LLP
                                                        951 East Byrd Street
                                                        Richmond, VA 23219
                                                        tpbrown@huntonak.com
                                                        jharbour@huntonAK.com
                                                        hlong@huntonAK.com
                                                        jwuebker@huntonak.com
                                                                 Counsel for the Debtor

  Douglas M. Foley                                      ULX Partners, LLC
  Sarah B. Boehm                                        100 Broadway, 22nd Floor
  Shawn R. Fox                                          New York, New York 1005
  MCGUIREWOODS LLP                                      Attn: Nicholas Hinton
  Gateway Plaza                                                  Daniel E. Reed
  800 East Canal Street                                 Nicholas.hinton@Unitedlex.com
  Richmond, Virginia 23219                              Dan.reed@unitedlex.com
  dfoley@mcguirewoods.com
  sboehm@mcguirewoods.com
  sfox@mcguirewoods.com
           Counsel for ABL Alliance, LLLP, Senior
           Secured First Lien Lender

                                                        Karen M. Crowley, Esq.
                                                        Crowley Liberatore P.C.
                                                        150 Boush Street, Suite 300
                                                        Norfolk, VA 23510
                                                        kcrowley@clrbfirm.com
                                                                 Counsel for Super-Server, LLC

  Michael G. Gallerizzo, Esquire                        Parma Richmond, LLC
  Michael D. Nord, Esquire                              c/o Kevin J. Funk
  GEBHARDT & SMITH LLP                                  Durrette Arkema Gerson & Gill PC
  One South Street, Suite 2200                          1111 East Main Street, 16th Floor
  Baltimore, Maryland 21202                             Richmond, Virginia 23219
  mgall@gebsmith.com                                    kfunk@dagglaw.com
  mnord@gebsmith.com
          Counsel for Bank of America, N.A.




                                                    3
Case 19-34574-KRH           Doc 161         Filed 10/16/19 Entered 10/16/19 17:21:27                 Desc Main
                                           Document      Page 4 of 7




  David R. Ruby, Esquire                                   Amy Simon Klug
  William D. Prince IV, Esquire                            HOLLAND & KNIGHT LLP
  ThompsonMcMullan, P.C.                                   1650 Tysons Boulevard, Suite 1700
  100 Shockoe Slip, Third Floor                            Tysons, VA 22102
  Richmond, Virginia 23219                                 amy.simon@hklaw.com
  druby@t-mlaw.com                                                 Counsel for Carlyle Overlook Owner, LLC
  wprince@t-mlaw.com
          Counsel for LS Gold LLC

  Joseph Corrigan                                          JM Partners, LLC
  Iron Mountain Information Mgmt, LLC                      Attn: John Marshall
  One Federal Street                                       6800 Paragon Place, Suite 202
  Boston, MA 02110                                         Richmond, VA 23230-1656
  Bankruptcy2@ironmountain.com                             JMarshall@JMPartnersLLC.com

  SAUL EWING ARNSTEIN & LEHR LLP                           SAUL EWING ARNSTEIN & LEHR LLP
  Maria Ellena Chavez-Ruark, Esquire                       Robert C. Gill, Esquire
  500 East Pratt Street, 9th Floor                         1919 Pennsylvania Avenue, N.W., Suite 550
  Baltimore, MD 21202                                      Washington, D.C. 20006-3434
  maria.ruark@saul.com                                     robert.gill@saul.com
           Attorneys for Admiral Cochrane, LLC,                      Attorneys for Admiral Cochrane, LLC,
           successor in interest to MLQ-ELD, LLC and                 successor in interest to MLQ-ELD, LLC and
           LSOP 3C III, LLC                                          LSOP 3C III, LLC

  Peter D. Bilowz, Esq.                                    David G. Barger
  Douglas B. Rosner, Esq.                                  Thomas J. McKee, Jr.
  GOULSTON & STORRS PC                                     Greenberg Traurig, LLP
  400 Atlantic Avenue                                      1750 Tysons Boulevard, Suite 1000
  Boston, MA 02110-3333                                    McLean, Virginia 22102
  pbilowz@goulstonstorrs.com                               bargerd@gtlaw.com
  drosner@goulstonstorrs.com                                       Counsel of record for UnitedLex
           Counsel for BCal 44 Montgomery Property                 Corporation and ULX Partners, LLC
           LLC

  Mary Joanne Dowd, Esq.                                   Robert H. Chappell III, Esquire
  Jackson D. Toof, Esq.                                    Jennifer J. West, Esquire
  Arent Fox LLP                                            Neil E. McCullagh, Esquire
  1717 K Street, NW                                        Karl A. Moses, Jr., Esquire
  Washington, DC 20006                                     SPOTTS FAIN PC
  mary.dowd@arentfox.com                                   411 East Franklin Street, Suite 600
  jackson.toof@arentfox.com                                Richmond, Virginia 23219
           Counsel for Leader Bank, N.A.                   rchappell@spottsfain.com
                                                           nmccullagh@spottsfain.com
                                                           jwest@spottsfain.com
                                                           kmoses@spottsfain.com
                                                                    Counsel for Christian & Barton, LLP
                                                                    Counsel for Park Towers Investment,
                                                                    LLC




                                                       4
Case 19-34574-KRH           Doc 161        Filed 10/16/19 Entered 10/16/19 17:21:27                    Desc Main
                                          Document      Page 5 of 7




  Michael G. Wilson, Esq.                                    Cynthia L. Hegarty
  MICHAEL WILSON PLC                                         MORRISON SUND, PLLC
  PO Box 6330                                                5125 County Road 101, Suite 200
  Glen Allen, VA 23058                                       Minnetonka, MN 55345
  mike@mgwilsonlaw.com                                       chegarty@morrisonsund.com
          Counsel to Michele Craddock                                Counsel for Morrison Sund, PLLC

  Shawn C. Whittaker, Esq.                                   Nicola G. Suglia, Esquire
  Whittaker|Myers, PC                                        Fleischer, Fleischer & Suglia, P.C.
  1010 Rockville Pike, Suite 607                             Four Greentree Centre
  Rockville, MD 20852                                        601 Route 73 N., Suite 305
  Shawn@whittakermyers.com                                   Marlton, NJ 08053
          Counsel for Planet Depos, LLC                      consult@fleischerlaw.com
                                                                      Attorneys for Creditor De Lage Landen
                                                                      Financial Services, Inc.

  Joshua D. Stiff, Esquire
  Grayson T. Orsini, Esquire
  WOLCOTT RIVERS GATES
  200 Bendix Road, Suite 300
  Virginia Beach, Virginia 23452
  jstiff@wolriv.com
  gorsini@wolriv.com
           Counsel to Hertz Norfolk 999 Waterside, LLC

 And to the Debtor’s 20 Largest Unsecured Creditors and the Debtor’s known secured creditors as
 identified by the Debtor, and all other parties receiving ECF notices in this Case (as indicated on
 the Court filed Schedule A attached hereto).

                                                   /s/ David N. Tabakin
                                                   David N. Tabakin, Esquire
                                                   Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                         5
Case 19-34574-KRH   Doc 161    Filed 10/16/19 Entered 10/16/19 17:21:27   Desc Main
                              Document      Page 6 of 7




                              SCHEDULE A
         Case 19-34574-KRH              Doc 161    Filed 10/16/19 Entered 10/16/19 17:21:27   Desc Main
                                                  Document      Page 7 of 7
                                                     Page White Farrer Limited
    Matrix One Riverfront Plaza LLC
                                                    Bedford House, 21 John Street
        CN 4000 Forsgate Drive
                                                    Holborn, London WC1N 2BF
          Cranbury, NJ 08512
                                                           United Kingdom
     farias@matrixcompanies.com
                                                  robert hawthorne@pagewhite.com


          Super-Server, LLC                              Thomson West-6292
    707 East Main Street, Suite 1425                        P.O. Box 629
      Richmond, Virginia 23219                      Carol Stream, IL 60197-6292
        cjohnson@proxios.com                      jose.carvajal@thomsonreuter.com


      GLC Business Services, Inc.            Post Oak Realty Investment Partners, LP
          28 Prince Street                        13355 Noel Road, 22nd Floor
        Rochester, NY 14607                            Dallas, TX 75240
         mhayes@glcbs.com                     kim.bishop@brookfieldproperties.com


  Thomson Reuters Master Data Center
                                              Poe & Cronk Real Estate Group, Inc.
             P.O. Box 673451
                                                10 S Jefferson Street, Suite 1200
          Detroit, MI 48267-3451
                                                      Roanoke, VA 24011
    jose.carvajal@thomseonreuter.com
                                                   slawrence@poecronk.com
 cristina.romualdez@thomsonreuter.com

                                                  BPP Lower Office REIT Inc.
       Carlyle Overlook JV, LLC                   BPP Connecticut Ave LLC –
             711 High Street                           BLDG ID: 26870;
         Des Moines, IA 50392                           P.O. Box 209259
       erin.albert@cushwake.com                      Austin, TX 78720-9259
                                              christopher.lyons@transwestern.com

  BCal, LLC c/o Beacon Capital Partners                    EYP Realty LLC
        200 State Street, 5th Floor                        P.O. Box 844801
           Boston, MA 02109                          Los Angeles, CA 90084-4801
accountantmontgomery@avisonyoung.com               james.ishibashi@brookfield.com


     Parmenter Realty Fund III, Inc.
                                                   New Boston Long Wharf, LLC
    701 Brickell Avenue, Suite 2020
                                                     75 State Street, Suite 1410
           Miami, FL 33131
                                                        Boston, MA 02109
         nreser@parmco.com


       Latham & Watkins LLP                   Iron Mountain Records Management
         885 Third Avenue                                448 Broadway
      New York, NY 10022-4834                        Ulster Park, NY 12487
         eric.pike@lw.com                        noe.lebeau@ironmountain.com


         60 State TRS (DE) LLC                       NetRight Intermediate LLC
       320 Park Avenue, Floor 17                           iManage LLC
          New York, NY 10022                      540 W. Madison Street, Suite 2400
    ahillman@oxfordproperties.com                        Chicago, IL 60661


           ConvergeOne, Inc.                 Integreon Managed Solutions (ND) Inc.
           3344 Highway 149                          3247 47th Street South
            Eagan, MN 55121                            Fargo, ND 58104
       esalley@convergeone.com                    murray.joslin@integreon.com
